 

 

 

 

Case 19-17398-btb Doc 26 Entered 02/06/20 11:58:50 Page1of4

Steven Alpert, Bar No. 8353 E-Filed
PRICE LAW GROUP, APC
5940 South Rainbow Blvd, Suite 3014

Las Vegas, NV 89118

(818) 600-5555 Telephone

(818) 600-5455 Facsimile

E-mail: alpert@pricelawgroup.com

Attorney for Debtor
UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEVADA
Case No: BKS-19-17398-btb
In re: Chapter 13
PERLA MARIA MEREZKO, DEBTOR’S OPPOSITION TO
Debt TRUSTEE’S MOTION TO DISMISS
evtor.

DATE: March 12, 2020
HEARING: 2:00 p.m.

 

 

 

NOTICE IS HEREBY GIVEN that PERLA MARIA MEREZKO (“Debtor”) hereby files an
OPPOSITION TO TRUSTEE’S MOTION TO DISMISS. The Debtor will file a motion to modify
the plan to cure the infeasibility of the plan.

WHEREFORE, Debtor prays for the following:

1. That the Court denies Trustee’s Motion to Dismiss;
2. For such other relief as this Court deems appropriate; and
3. For such other relief as this Court deems appropriate.
Dated: February 4, 2020 PRICE LAW GROUP, APC

Steverl Alpert '
Attorney for Debtor

 
 

mo Oo I DH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

 

Case 19-17398-btb Doc 26 Entered 02/06/20 11:58:50 Page 2 of 4

DECLARATION OF STEVEN ALPERT
I, STEVEN ALPERT, hereby declare as follows:

1. I am an attorney in the law firm of Price Law Group, APC and I am licensed to practice
law before this United States Bankruptcy Court.

2. Ihave personal knowledge of the facts hereinafter set forth, and if called as a witness, I
could and would testify competently thereto.

3. This office was retained by PERLA MARIA MEREZKO (“Debtor’’), the Debtor in these
proceedings, for the purpose of filing a Chapter 13 bankruptcy.

4. The Debtor will be modifying the plan to cure the infeasibility of the plan before the
above-listed hearing.

I declare under penalty of perjury of the United States of America that the foregoing is true

and correct and that this declaration was executed on February 4, 2020, at Las Vegas, Nevada.

Ahk

Steven Alpert” , vy

 
 

ft

oOo CO JT NN WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

IEEE EEN OE OI ee

Case 19-17398-btb Doc 26 Entered 02/06/20 11:58:50 Page 3 of 4

Steven Alpert, SBN: 8353
Price Law Group, APC

5940 S. Rainbow Blvd., Ste 3014
Las Vegas, NV 89118
(702) 794-2008 (Telephone)

(702)794-2009 (Fax)
alpert@pricelawgroup.com

 

 

 

 

Attorney for Debtor
UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEVADA
IN RE: Case No.: 19-17398-btb
Chapter 13
PERLA MARIA MEREZKO,
Debtor
CERTIFICATE OF SERVICE

1. On February 6, 2020 (date) I served the following document(s) (specify):
DEBTOR’S OPPOSITION TO TRUSTEE’S MOTION TO DISMISS

2. I served the above-named document(s) by the following means to the persons as listed

below:
(Check all that apply)

[x] a. ECF System (You must attach the “Notice of Electronic Filing”, or list all persons and
addresses and attach additional paper if necessary)

¢ STEVEN A ALPERT _ enotice@pricelawgroup.com, alpert@pricelawgroup.com
¢ KATHLEEN A. LEAVITT  courtsecf3@las13.com

[X] b. United States mail, postage fully prepaid
(List persons and addresses. Attach additional paper if necessary)

DEBTOR

Perla Merezko

7813 Riviera Beach Drive
Las Vegas, NV 89128

 

 
 

nA BP Ww NWN

“sD

 

 

 

Case 19-17398-btb Doc 26 Entered 02/06/20 11:58:50 Page 4 of 4

[_] ¢. Personal Service (List persons and addresses. Attach additional paper if necessary)
I personally delivered the document(s) to the persons at these addresses:

[_] For a party represented by an attorney, delivery was made by handing the document(s) to
the attorney or by leaving the documents(s) at the attorney’s office with a clerk or other
person in charge, or if no one is in charge by leaving the documents(s) in a conspicuous
place in the office.

[_] For a party, delivery was made by handing the document(s) to the party or by leaving the
document(s) at the person’s dwelling house or usual place of abode with someone of
suitable age and discretion residing there.

L_] d. By direct email (as opposed to through the ECF System)
g
(List persons and email addresses. Attach additional paper if necessary)

Based upon the written agreement of the parties to accept service by email or a court order, I
caused the document(s) to be sent to the persons at the email addresses listed below. I did not
receive, within a reasonable time after the transmission, any electronic message or other
indication that the transmission was unsuccessful.

[_] e. By fax transmission (List persons and fax numbers. Attach additional paper if necessary)
Based upon the written agreement of the parties to accept service by fax transmission or a court
order, I faxed the document(s) to the persons at the fax numbers listed below. No error was

reported by the fax machine that I used . A copy of the record of the fax transmission is
attached.

[] £. By messenger (List persons and addresses. Attach additional paper if necessary)
I served the document(s) by placing them in an envelope or package addressed to the
persons at the addresses listed below and providing them to a messenger for service.
(A declaration by the messenger must be attached to this Certificate of Service).

I declare under penalty of perjury that the foregoing is true and correct.

Signed on (date): February 6, 2020

Lidia Ramirez-Rivas S be lWnwe - (Vaio

(NAME OF DECLARANT) (SIGNATURE OF DECLARANT)

 
